DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/516,126, Universal End Clamp for Mounting Solar Panels on Structural Rails, filed on July 18, 2019.
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on March 26, 2021 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 26, 2021.  Claim 12 is directed to Fig. 73 which is a figure of species VII and claim 13 is directed to Fig. 46 which is a figure of species IV.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
reference character "A" in Figs. 9, 13, 18, 19A, 38B, 40, 41, 42, 43, and 44 does not have a lead line (see 37 CFR. 1.84(q) in regards to lead lines and their usage); reference character "60" in Figs. 39A and 39B (top right) appears to be incorrect and should be --66--; reference character "84" in Fig. 42 appears to be incorrect and should be --85--; reference character "B" in Figs. 43 and 46 does not have a lead line; reference character "D" in Fig. 46 does not have a lead line; reference character "C" in Fig. 47C does not have a lead line; reference character "26" (middle) in Fig. 10A appears to be incorrect and should be --16--; and reference character "408" (top right) in Fig. 69 appears to be incorrect.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "W" in .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "405" and "524".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "520" has been used to designate both universal end clamp and offset drive bracket and reference character "504" has been used to designate both a cotter pin and an upper portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
Specification
The disclosure is objected to because of the following informalities: reference character "400" has been used to designate a clamp body in lines 3-4 of paragraph [0187], a parallel plate in line 16 of paragraph [0187] and a drive block in line 18 of paragraph [0187]; in line 2 of paragraph [0199] "clamp 500" should be changed to --clamp body 500-- (also see line 6).  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terminology of limitations "slide member" in line 3 of claim 1 and "a rotational member" in line 4 of claim 4 are not provided for in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 both recite the limitation "the longitudinal through-hole" in line 2 of claim 9 and bridging lines 1 and 2 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,235,341 to Taylor.  Taylor discloses a universal end clamp assembly comprising: a slide member (44) having a pivot point (86); a rotational member (28 & 96) joined to the pivot point of the slide member; and a threaded bolt (98) connected to the slide member, wherein when a torque is applied to the threaded bolt, the rotational member pivots about the pivot point in a direction toward the threaded bolt; wherein the threaded bolt is disposed below the pivot point; wherein when the torque (via 104) is applied to the threaded bolt, the rotational member pivots about the pivot point in a downward direction toward the threaded bolt; wand wherein the pivot point comprises a pin disposed in a transverse through-hole (64).

Allowable Subject Matter
Claims 1-4 and 14-20 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  the limitations of a universal end clamp assembly for clamping a solar panel to a rail, having a slide member having a pivot point, a rotational member, a threaded bolt, and wherein a rotation of the threaded bolt causes the rotation member to pivot about the pivot point in a direction toward the bolt, whereby, upon installation of the solar panel a compressive clamping force is generated between the rotational member and a lower flange of the solar panel module frame, included in independent claim 1 and in combination with the other elements recited in the claim, which is not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application Publication No. 2020/0313604 to Harris et al. is directed to a solar panel mounting apparatus having a base including a secure-side support surface and a cap.  U.S. Patent Application Publication No. 2019/0036474 to Schuit et al. is directed to a click-on clamping mechanism for attaching a clamp tower assembly to a slider bar.  U.S. Patent No. 10,451,315 is directed to a universal end clamp for mounting solar panels on structural rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            June 18, 2021